                    Case 1:20-mj-02673-UA Document 14 Filed 08/16/21 Page 1 of 1

                DISMISSAL of COMPLAINT or REMOVAL PROCEEDINGS
                                                      United States District Court
                                                     Southern District of New York




Mag. Dkt. No. 20 Mag. 2673                                                       Date   08/16/2021
     USAO No. 2020R00310

The Government respectfully requests the Court to dismiss without prejudice the

 ✔      Complaint                  Removal Proceedings in


United States v.      Clay Goldsmid

The Complaint/Rule 40 Affidavit was filed on                  March 9, 2020

✔     U.S. Marshals please withdraw warrant




                                                                   DANIELLE KUDLA Digitally signed by DANIELLE KUDLA
                                                                                  Date: 2021.08.16 09:27:32 -04'00'

                                                                          ASSIST ANT UNIT ED ST AT ES AT T ORNEY
                                                                            (handwritten or digital signature)



                                                                            (print name if signature handwritten)
SO ORDERED:

DAT E: 8/16/2021

                                                                   /s Sarah L. Cave
                                                                          UNIT ED ST AT ES MAGIST RAT E J UDGE




Distribution: Court; U.S. Marshals; Pretrial Services; AUSA                                                      2020.07.13
